Citation Nr: 0528446	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  02-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for hearing loss.  

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Bard) on appeal from a July 2001 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA), which found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
hearing loss.  

With regard to the veteran's claim of service connection for 
hearing loss, it has been held that the Board is under a 
legal duty in such a case to determine if there was new and 
material evidence submitted, regardless of the RO's actions.  
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).   
Accordingly, the Board has phrased the issue as whether new 
and material evidence has been received to reopen the claim 
of service connection for hearing loss on the title page of 
this decision.  

The veteran appeared at a hearing before the undersigned 
Veterans Law Judge in December 2002.  The Board then 
undertook development of the claim pursuant to authority 
granted in 38 C.F.R. § 19.9(a)(2) (2004).

After that regulation was invalidated, the matter was 
remanded by the Board in December 2003.  The issue of 
entitlement to service connection for tinnitus was listed on 
the remand as being on appeal.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
tinnitus is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



FINDINGS OF FACT

1.  In an April 1997 determination, the RO denied service 
connection for hearing loss.  The RO closed the veteran's 
appeal when he failed to submit a substantive appeal within 
the remainder of the one-year period following notice of the 
April 1997 decision or within 60 days of the statement of the 
case.  

2.  Evidence received since the April 1997 decision denying 
service connection for hearing loss is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  Any current hearing loss disability is not of service 
origin.  



CONCLUSIONS OF LAW

1.  The April 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002).  

2.  Evidence received since the April 1997 rating 
determination is new and material and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).

3.  Hearing loss disability was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

Discussions in the January 2002 rating determination, the 
June 2002 statement of the case, the June 2005 supplemental 
statement of the case, and the April 2004 VCAA letter, 
informed the veteran of the information and evidence 
necessary to substantiate entitlement to the benefit sought.  
Moreover, in the statement and supplemental statement of the 
case and in the VCAA letter he was advised of the types of 
evidence VA would assist in obtaining as well as of the 
evidence he was responsible for obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The April 2004 letter explicitly told the veteran that if he 
had any evidence pertaining to the claim, he should submit it 
to VA.  38 C.F.R. § 3.159(b)(1).  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The RO's July 2001 rating determination came before the 
veteran was given the notice required by the VCAA.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Delayed notice is, however, generally not prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
In this case, the timing of the VCAA notice was not 
prejudicial.  

After the notice, the veteran had the opportunity to submit 
additional argument and evidence and to have the claim 
adjudicated by the RO or AMC before it was returned to the 
Board.  The effective date of any award based on such 
evidence, would have been fixed in accordance with the claim 
that was the subject of the initial adjudication.  38 C.F.R. 
§ 3.156(b) (2005) (new and material evidence received prior 
to the expiration of the appeal period, or prior to the 
appellate decision, if a timely appeal has been filed, will 
be considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination in connection with his claim.  
All available service medical, VA, and private treatment 
records have also been obtained.  The veteran also appeared 
at a hearing before the undersigned Law Judge in December 
2002.  The requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  Significantly, no additional pertinent evidence has 
been identified by the appellant as relevant to the issue on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

The Board notes that new regulations have been placed into 
effect with respect to determinations as to whether new and 
material evidence has been received to reopen a claim for 
service connection.  These regulations apply to claims filed 
subsequent to August 29, 2001.  As this claim was received 
prior to this time, it is governed by the laws and 
regulations addressed below.

New and Material

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

The Court has also held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

"New and material evidence" in this case means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).

The newly acquired evidence includes the veteran's testimony 
shedding new light on noise exposure in service, and the 
results of a VA examination, which provided the first opinion 
on the relationship between current hearing loss and service.  
This evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


Merits

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition to the above, the pertinent laws and regulations 
provide that sensorineural hearing loss (as a disease of the 
central nervous system) will be presumed to have been 
incurred in service if manifested to a compensable degree 
within the presumptive time period.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  This 
regulation does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service if there is 
sufficient evidence to demonstrate a medical relationship 
between the veteran's in-service exposure to loud noise and 
his current disability.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

The Board notes that the Court's directives in Hensley are 
consistent with 38 C.F.R. § 3.303(d).  

A review of the veteran's service medical records reveals 
that at the time of an October 1989 reserve physical, an 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
05
35
LEFT
5
10
20
20
10

In a February 1991, accident and emergency form, the veteran 
was noted to be complaining of a right ear infection and 
hearing loss.  In a February 1991 outpatient treatment 
record, the veteran was noted to have complaints of his right 
ear being moist and red.  Physical examination revealed 
discharge in the mastoid cavity.  There were no further ear 
complaints or problems during the remainder of the veteran's 
period of active service.  

At the time of an April 1991 redeployment examination, normal 
findings were reported for the ears.  An audiological 
evaluation performed at that time revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
15
15
35
LEFT
15
25
20
15
20

On his April 1991 report of medical history, the veteran 
checked the "no" box when asked if he had or had ever had 
any ear, nose, or throat trouble.  

At the time of a July 1991 VA examination, normal findings 
were reported for the ears.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that he had problems with his ears beginning in 
1996.  

At the time of a January 1997 VA examination, the veteran 
reported that he was seen in September 1996 with an ear 
infection, which subsequently required surgery.  The veteran 
stated that he had decreased hearing in conversation and 
difficulty hearing at work.  He also reported a history of 
noise exposure while in the service.  He indicated that he 
was in an aviation unit and was exposed to jet engines, 
machine guns, helicopter noise, and refinery noise.  

An audiological evaluation performed at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
50
70
80
LEFT
10
15
25
30
25

Speech discrimination was 60 percent for the right ear and 80 
percent for the left ear.  The examiner indicated that the 
veteran had moderate to severe mixed hearing loss in the 
right ear and mild sensory neural hearing loss at 3000 and 
8000 Hertz in the left ear.  

At the time of his December 2002 hearing, the veteran 
testified that he had been told that his service medical 
records were missing.  He stated that he was currently deaf 
in his right ear.  The veteran testified that he was treated 
for a severe ear infection while in Riyadh Hospital.  He also 
reported that he received treatment at Willow Grove upon his 
return.  He stated that he received treatment from Willow 
Grove from 1991 to 1995 but reported that no records were 
available for review.  The veteran also testified that he was 
exposed to a lot of aircraft noise while on active service 
and in the reserves.  

The veteran was afforded a VA examination in April 2005.  At 
the time of the examination, the veteran reported having 
hearing loss, worse in his right ear.  He noted having 
difficulty at work as a result of the hearing loss.  The 
veteran indicated that his hearing loss began in 1990 when he 
was in Saudi Arabia.  The examiner noted that the veteran 
underwent a radical mastoidectomy in his right ear in 1996 
and that there were two minor surgeries performed after this 
due to continued infection.  The veteran stated that he still 
had drainage from his right ear at times.  He indicated that 
he drank water from the ocean in 1991 and that this resulted 
in an infection in his right ear.  

The veteran stated that he had light headedness from weather 
changes.  He reported that he was exposed to jets, machine 
guns, helicopter engines, and refinery noise for 18 years.  
He also noted being exposed to excessive noise once a year 
while hunting over a five-year period.  

An audiological evaluation performed at that time revealed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
65
70
85
LEFT
20
20
25
35
30

Speech discrimination was 96 percent for the right ear and 
100 percent for the left ear.

The examiner observed that the veteran had an ear infection 
in his right ear in 1991 while in Saudi Arabia.  The examiner 
further noted that the veteran had surgery in 1996 followed 
by a tympanomastoidectomy.  He also observed that the veteran 
continued to have drainage from his right ear, especially 
with atmospheric changes.  

The examiner concluded that the veteran's current hearing 
loss was not as a result of noise exposure while in the 
military since he only had one ear infection, which was noted 
in 1991, when he returned to Dr. Ross in 1996, he reported 
that he had only had a one month history of right ear 
problems.  The examiner observed that this was many years 
after the veteran had left the military, establishing that he 
did not have chronic problems since 1991 in that right ear.  

The foregoing discussion makes clear that the veteran 
satisfies two of the three elements required for service 
connection.  The service medical records show that complaints 
of right ear pain and hearing loss in February 1991, and the 
veteran has testified to noise exposure in service.  Thus, 
there is evidence of an in-service disease or injury.

The VA examinations document current hearing loss as defined 
in 38 C.F.R. § 3.385.

The evidence is, however, against a finding that there is a 
link between current hearing loss and the disease and injury 
reported in service.  The episode of ear pain and hearing 
loss was acute and transitory as evidenced by no other 
findings of ear problems or hearing loss during the remainder 
of his service, or on examinations in the years immediately 
after service.  The April 1991 redeployment examination 
revealed normal ears, and the audiological evaluation 
revealed pure tone thresholds below those required for a 
finding of hearing loss disability under 38 C.F.R. § 3.385.  

Most significantly, the only competent opinion on the 
etiology of the current hearing loss-that provided on the 
most recent VA examination-is against a link between current 
hearing loss and service.

As a lay person, the veteran is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).

The Board notes that the veteran's recent statements and 
testimony relating to the onset of his current hearing loss 
are in conflict with the service medical records, the April 
1991 medical examination and report of medical history, and 
the initial treatment records following service.  In any 
event, the report of a continuity of symptomatology only 
serves to trigger VA's duty to obtain a medical opinion, it 
does not substitute for such an opinion.  Charles v. 
Principi, 16 Vet App 370 (2002).

The competent evidence is to the effect that current hearing 
loss is not related to the veteran's period of service.  
Therefore, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

New and material evidence has been received to reopen the 
veteran's claim of service connection for hearing loss.  To 
this extent, the appeal is granted.

Service connection for hearing loss is denied.  


REMAND

With regard to the issue of service connection for tinnitus 
listed on the title page of this decision, the Board notes 
that service connection for tinnitus was also denied in the 
April 1997 rating determination.  The veteran was notified of 
this decision and did not perfect an appeal.  Thus, the 
decision became final.  

While the veteran did not request that the issue of service 
connection for tinnitus be reopened, the issue was listed on 
the Board's December 2003 remand.  

In a June 2005 supplemental statement of the case, the AMC 
adjudicated the issue of service connection for tinnitus.  In 
response to the June 2005 supplemental statement of the case, 
the veteran indicated that he was not satisfied with the 
decision regarding his appeal.  

The Board accepts the veteran's June 2005 statement in 
response to the June 2005 determination as a notice of 
disagreement.  Since a notice of disagreement has been 
submitted with respect to this issue, a statement of the case 
should be issued.  See Manlicon v. West, 12 Vet. App. 238 
(1999).  When a notice of disagreement is timely filed, the 
RO must reexamine the claim and determine if additional 
review or development is warranted.  If no preliminary action 
is required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2004).

Under these circumstances, the case is REMANDED for the 
following actions:

The AMC or RO must issue a statement of 
the case on the issue of entitlement to 
service connection for tinnitus.  The 
Board will further consider this issue, 
only if the veteran submits a sufficient 
substantive appeal.  Only if a 
substantive appeal is submitted, should 
the appeal be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002 & Supp. 2005).

	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


